*544The motion court abused its discretion by denying defendant’s motion for the pro hac vice admission of an out-of-state attorney to represent him. This State’s policy favors “representation by counsel of one’s own choosing” (Neal v Ecolab, Inc., 252 AD2d 716, 716 [1998] [internal quotation marks and citation omitted]). The motion was made within days after the commencement of the action; pro hac vice admission would not adversely affect judicial efficiency or the court’s control of its courtroom and calendar (see Giannotti v Mercedes Benz U.S.A., LLC, 20 AD3d 389 [2005]). Defendant’s submissions satisfied the statutory requirements for pro hac vice admission. The out-of-state attorney submitted proof that she is a member in good standing of the bar of the Commonwealth of Massachusetts, that she will be associated with a New York attorney, who will be the attorney of record, and that she is familiar with and will comply with the standards of professional conduct imposed on members of the New York bar (see 22 NYCRR 520.11 [a], [c], [e]). In addition, the out-of-state attorney has been negotiating and trying domestic disputes since 1978 and possesses expertise in tax and accounting matters as well as in valuation issues concerning closely held and family businesses, issues which will be raised in this action. Concur — Gonzalez, P.J., Mazzarelli, Andrias, Sweeny and Román, JJ.